 In the Matter Of CEN-TENNIAL COTTON GIN COMPANYandINTER-NATIONAL ASSOCIATION OF MACHINISTSIn the Matter Of CENTENNIAL COTTON GIN COMPANYandINTER-NATIONAL ASSOCIATION OF MACHINISTSCases Nos. 10-CA-91 and 10-CA-0-Decided June 12, 1950DECISION AND ORDEROn November 29, 1949, Trial Examiner Henry J. Kent issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.The Trial Examiner also found thatthe Respondent had not engaged in certain other unfair labor prac-tices alleged in the complaint and recommended dismissal of thoseallegations.Thereafter, the Respondent filed exceptions to the Inter-mediate Report and a supporting brief, and the Union filed a docu-ment entitled Submission in Lien of Brief?The Board 2 has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theIntermediate Report, the exceptions and the supporting brief, andthe entire record in the case and hereby adopts the findings, con-clusions, and recommendations of the Trial Examiner.3iThis document makes no mention of exceptions to the Intermediate Report. It merelystates in general termsthat theentire record in the case supportsa finding that theRespondent discriminatorily discharged the four employees alleged in the complaint. Inview of the issues raised by the Respondent's exceptions,we have reviewedthe entireIntermediateReport.We thereforefind it unnecessaryformallyto determinewhetherthe Union's Submissionin Lieu ofBrief is acceptable under Section10 (c) of the Act asexceptionsto the Intermediate Report.2Pursuant to the provisions of Section3 (b) of the Act, the Boardhas delegated itspowers in connectionwith thisease to a three-member panel [MembersHouston, Rey-nolds, andMurdock].3However,we deem itnecessaryto make the followingminor modifications and clarifica-tions:(a) In finding that Jerniganwas discriminatorily discharged,we place no relianceupon Jernigan's testimony,describedin the IntermediateReport, as to the remarks of LonnieBrown, a rankand file employee, e. g., that Brown had heard some of the "higher ups"state thatJernigan had joinedthe Union ; (b)we also considerit significantin Jernigan'scase that AssistantSuperintendent Hindsmanadmitted that if a welder's job had been90 NLRB No. 46.345 346DECISIONSOF NATIONALLABOR RELATIONS BOARDThe RemedyWe have found, as did the Trial Examiner, that the Respondentdiscriminated against W. M. Welch and W. R. Jernigan. Therefore,as recommended by the Trial Examiner, we shall order the Respond-ent to offer to each of these employees immediate reinstatement tohis former or substantially equivalent positions without prejudice tohis seniority or other rights and privileges.However, we shall conform the back pay order recommended by theTrial Examiner with the formula promulgated this day in F. W.Woolworth Company,90 NLRB No. 41, for the reasons stated therein,by ordering that the loss of pay on the part of Welch and Jerniganbe computed on the basis of each separate calendar quarter or portionthereof during the period from the Respondent's discriminatoryaction to the date of a proper offer of reinstatement.The quarterlyperiods, hereinafter called quarters, shall begin with the first day ofJanuary, April, July, and October.Loss of pay shall be determinedby deducting from a sum equal. to that which Welch and Jerniganwould normally have earned for each such quarter or portions thereof,their respective net earnings,4 if any, in other employment duringthat period.Earnings in one particular quarter shall have no effectupon the back-pay liability for any other quarter.We shall also order,,in accordance with theWoolworth,decision,supra,that the Respond-ent, upon request, make available to the Board and its agents allpertinent records.0ORDERUponthe entire record in the case, and pursuant to Section 10 (c) ofthe National Labor RelationsAct, theNationalLaborRelations Board.hereby orders that the Respondent,Cen-Tennial Cotton Gin Company,.open that day, he would have rehired Jernigan when the latter had applied for reemploy-ment about 4 months after his dischargefor alleged incompetence;(e)although we find,as the Trial Examiner did, that the revised form of application for employment and themanner in which it was utilized by the Respondent constituted violations of Section 8(a) (1), we do not adopt the Trial Examiner's further conclusion on the basis of such:evidence that the Respondent evidently considered it was "privileged"to inquire into theunion affiliation and activities of its employees.4By "net earnings"ismeant earnings less expenses,such as for transportation,room,.and board,incurred by an employee in connection with obtaining work and workingelsewhere than for the Respondent, which would not have been incurred but for the.unlawful discrimination and the consequent necessity of his seeking employment elsewhere.SeeCroaaett Lumber Company,8 NLRB 440.Monies received for work performedupon Federal,State, county,municipal,or other work-relief projects shall be considered'as earnings.SeeRepublic Steel Corporation v. N. L.R. B.,311 U. S. 7. CEN-TENNIAL COTTON GIN COMPANY347Columbus, Georgia, and its officers, agents, successors, and assignsshall :1.Cease and desist from :(a)Discouraging membership in International Association of Ma-chinists, or any other labor organization of its employees, by discharg-ing or refusing to reinstate any of its employees or by discriminatingin any other manner in regard to their hire and tenure of employment,or any terms or condition of employment;(b) Interrogating its employees in any manner concerning theirunion affiliation, activities, or sympathies;(c) In any manner interfering with, restraining, or coercing its em-ployees in the exercise of the right to self-organization, to form labororganizations, to join or assist International Association of Machinists,or any other labor organization, to bargain collectively through repre-sentatives of their own choosing, to engage in concerted activities forthe purpose of collective bargaining or other mutual aid or protection,or to refrain from any or all of such activities, except to the extent thatsuch right may be affected by an agreement requiring membership in alabor organization as a condition of employment, as authorized inSection 8 (a) (3) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act.(a)Offer to W. M. Welch and W. R. Jernigan immediate and fullreinstatement to their former or substantially equivalent positionswithout prejudice to their seniority or other rights and privileges;(b)Make whole W. Al. Welch and W. R. Jernigan, in the mannerset forth in the section entitled "The Remedy," for any loss of payeach may have suffered as a result of the Respondent's discriminationagainst them;(c)Upon request, make available to the National Labor RelationsBoard, or its agents, for examination and copying, all payroll records,social security payment records, time cards, personnel records and re-ports, and all other records necessary for a determination of theamounts of back pay due and the right of reinstatement under theterms of this order;(d)Post at its plant in Columbus, Georgia, copies of the noticeattached hereto marked Appendix A.5Copies of said notice, to beIn the event that this Order is enforced by decree of the United States Court of Appeals,there shall be inserted in the notice,before the words "Decision and Order,"the words"Decree of the United States Court of Appeals enforcing." 348DECISIONS OF NATIONAL LABOR RELATIONS BOARDfurnished by the Regional Director for the Tenth Region, shall, afterbeing duly signed by the Respondent's representative, be posted by theRespondent immediately upon receipt thereof, and maintained by itfor sixty (60) consecutive days thereafter in conspicuous places, in-cluding all places which notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent to insure that saidnotices are not altered, defaced, or covered by any other material;(e)Notify the Regional Director for the Tenth Region in writingwithin ten (10) days from the receipt of this Order what steps theRespondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be, and it hereby is, dis-missed insofar as it alleges that the Respondent discriminatorily dis-charged. Wallace T. Rape and James May.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL NOT discourage membership in INTERNATIONAL Asso-cIATION Or MACHINISTS, or any other labor organization of ouremployees, by discharging or refusing to reinstate any of ouremployees, or by discriminating in any, other manner with re-gard to their hire and tenure of employment, or any term or con-dition of employment.WE WILL NOT interrogate our employees in any manner con-cerning their union affiliation, activities, or sympathies.WE WILL NOT in any manner interfere with, restrain, or coerceour employees in the exercise of their right to self-organization,to form labor organizations, to join or assist INTERNATIONALAssocIATION Ol, MACHINISTS, or any other labor organization, tobargain collectively through representatives of their own choos-ing, and to engage in concerted activities for the purpose of col-lective bargaining or other mutual aid or protection, or to re-frain from any or all of such activities except to the extent thatsuch right may be affected by an agreement requiring member-ship in a labor organization as a condition of employment, asauthorized in Section 8 (a) (3) of the National Labor RelationsAct.WE WILL OFFER to the employees named below immediate andfull reinstatement to their former or substantially equivalent posi-tions without prejudice to any seniority or other rights and privi- CEN-TENNIAL COTTON GIN COMPANY .349leges enjoyed, and make them whole for any loss of pay sufferedas a result of the discrimination :W. M. WelchW. R. JerniganAll our employees are free to become, remain, or refrain from be-coming members of the above-named union or any other labor organi-zation except to the extent that the right to refrain may be affectedby a lawful agreement requiring membership in a labor organizationas a condition of employment.We will not otherwise discriminatein regard to hire or tenure of employment .or any term or conditionof employment against any employee because of membership in oractivity on behalf of any such labor organizatior.CLN-TENNIALCOrroxGIN COMPANY,Employer.By ----------------------------------------(Representative)(Title)Dated --------------------This notice mast remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTJamesIV.Mfacisle, Esq.,andWilliam Af. Pate, Esq.,for the General Counsel.William B. Spann, Esq.,of Atlanta, Ga., andSamncel E. Kelly, Esq.,of Colum-bus, Ga., for the Respondents.Mr. Panel Chipman,of Atlanta, Ga., for the Charging Party.STATEMENT OF TIRE CASEUpon amended charges duly filed by International Association of Machinists,herein called the Union, in Cases Nos. 10-CA-91 and 10-CA-92, the GeneralCounsel of the National Labor Relations Board,' by the Regional Director for theTenthRegion (Atlanta, Georgia), on October1.3, 1948, issued a complaint againstCen-Tennial Cotton Gin Company, herein called the Respondent, alleging thatthe Respondent had engaged in and was engaging in unfair labor practicesaffecting commerce within the meaning of Section 8 (a) (1) and(3) andSection 2(6) and(7) of the Labor Management Relations Act, herein calledthe Act.On the same date the said Regional Director issued an order con-solidating cases and notice of hearing thereon.Copies of the charges, the orderconsolidating the cases,the complaint,and notice of hearing were duly servedupon the Respondent and the Union.With respect to the unfair labor practices the complaint as amended alleges;in substance,that the Respondent:(1)Discriminatorily discharged employeesW. M. Welch and Wallace T. Rape on September 24, 1947; James May on Sep-'The representative of General Counsel at the hearing is herein referred to as the GeneralCounsel, and the National Labor Relations Board as the Board.. 350DECISIONS OF NATIONAL LABOR RELATIONS BOARDtember 26, 1947; Charles C. Cowart 2 on October 4, 1947; and W. R. Jerniganon October 17, 1947, because each of the above-named employees was a memberof or engaged in activities upon behalf of the Union; (2) by certain namedofficersand agents interrogated employees concerning union activities, andthreatened or warned employees that they would be discharged unless theyrefrained from assisting or becoming members of the Union; (3) on or aboutemployees to discourage membership in the Union; and (4) by the above con-duct Respondent interfered with, restrained, and coerced its employees in theexercise of rights guaranteed by Section 7 of the Act.The Respondent duly filed its answer and an amended answer before thehearing opened, generally admitting the allegations concerning its businessoperations, but denying the commission of the unfair labor practices alleged..A preliminary moV.on filed by the General Counsel before the hearing opened,requesting further particulars concerning Respondent's defense to the 8 (3)allegations,was assigned to Trial Examiner Herman Marx for disposition.Marx ordered Respondent, on November 5, 1948, to furnish particulars, andRespondent duly complied with the order.Subsequently, Respondent filed a preliminary motion requesting further partic-ulars concerning the 8 (1) allegations in the complaint.Trial Examiner Marxon November 24, 1948, ordered particulars be furnished.This order had notbeen complied with before the hearing and the motion was renewed before theundersigned, who confirmed the prior ruling of Trial Examiner Marx. OnNovember 30, 1948, the General Counsel filed an application for special leaveto appeal with the Board from the rulings of both Trial Examiners. There-after, on December 1, 1948, the Board denied the application for special leaveto appeal from the said rulings.Meanwhile, on the same date, the GeneralCounsel filed the required Bill of Particulars, before the receipt of the Board'sorder.Pursuant to notice, a hearing was held at Columbus, Georgia, from November30 to December 10, 1948, before the undersigned Trial Examiner, duly desig-nated by Chief Trial Examiner.The hearing was thereafter reopened by theundersigned on April 27, 1949, at Atlanta, Georgia, pursuant to a motionfiledwith him by Respondent to receive additional newly discovered evidencetending to show that one B. F. Linzu, one of the principal witnesses for theGeneral Counsel, had twice been convicted of felonies, prior to the instanthearing.'The Respondent and General Counsel were represented by counsel at thehearing and the Union by a representative. Full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidence pertinentto the issues was afforded to all parties.Counsel for the General Counsel andthe Respondent presented oral argument following the close of the testimony.A brief has been duly received from the Respondent.Upon the entire record in the case, and from his observation of the witnesses,the undersigned makes the following :2During the hearing,the GeneralCounsel moved to dismiss the allegations in Cowart'scase without prejudice because Cowart is a memberof the ArmedForces and presentlyunavailable to appear and testify.The motion was granted and no further disposition ofCowart's case will be recommended herein.'The Respondent'smotion and other pleading filed in opposition thereto together withproof of service of such papers have beenphysicallyinserted in the Exhibitfile for April27, 1949, by the undersigned and marked as Trial Examiner's Exhibits 1 to 5. CEN-TENNIAL COTTON GIN COMPANYFINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENT351Respondent is a Georgia corporation engaged at Columbus, Georgia, in themanufacture, sale, and distribution of cotton gins and related equipment, andof bodies used on beverage distributing trucks.In the course of its business operations during the year ending August 1, 1948,the Respondent purchased raw materials consisting principally of iron and steelvalued in excess of $250,000, of which 90 percent was transported to its Columbusplant from States of the United States other than Georgia.During the sameperiod, its sales and distribution of finished products exceeded $1,000,000, invalue, of which approximately 75 percent was sold and shipped to customers out-side the State of Georgia.II.THE ORGANIZATION INVOLVEDInternational Association of Machinists is a labor organization admitting tomemberships employees of the Respondent.III.UNFAIR LABOR PRACTICESA. Introductory factual and labor relations background; the issuesThe Respondent for many years has been engaged in manufacturing cotton ginmachinery at its plant in Columbus, Georgia.This business was seasonal innature due to the fact that cotton gin machinery is only used to a substantial ex-tent from the latter part of June to the latter part of. September in each year.Consequently, about 25 percent of the employees engaged in these operations wascustomarily laid off for extended and indefinite periods during the month ofSeptember and about another 25 percent was thereafter laid off during the monthof October in each year.Employment started to pick up again during the follow-ing January to some extent, but the peak employment load was not reached againuntil April or May from which time it continued at a high level of about 100employees until about September when layoffs began again.In the spring of 1946, the Respondent started to manufacture beverage truckbodies in one of its plant buildings.'These bodies consist of several floors ordecks welded on a skeleton steel frame.Usually a metal sign is mounted length-wise over the roof of the body bearing the name of the product dispensed or thename of the dealer selling it.Respondent asserts that it went into this new lineof product hoping that it could reach a seasonal peak in these operations duringthe late fall and winter months, thus keeping its plant and employees working ona comparatively high production schedule for most of the year, but as shown bythe record this expectation was not realized and the peak production period inthe Body Division coincided to a marked degree with that in the so-called GinDivision.In the Beverage Body Division the employment records indicatethat the busy period extended from about June to October when an average ofabout 55 men were steadily employed.About 80 percent of all these employeeswas engaged in welding operations."These bodies are mounted on an automobile truck chassis owned by manufacturers ofliquid beverages,such as beer or soft drinks and the entire assembly is used to deliverbeverage products to the customers of the beverage manufacturers. 352DECISIONSOF NATIONALLABOR RELATIONS BOARDThe record further shows that during the year of 1947, the Respondent wasunable to purchase all the sheet steel it required to fill orders it could have takenand that by reason thereof it lost somebusinessand wasforced to curtailproduction and start laying off more of the employees in each of the two divisionsduring the months of September and October 1947, than would havebeen the casehad more steel been available on the market for purchase!The Union commenced to organize the employeesin the Beverage BodyDivision about the middle of September 1947.An organizational meeting washeld for these employees on September 20.Within 1 week about 75 percent ofthe Body Division employees had joined the Union.' A few weeks later theUnion started to organize the employees in the metal shop department of theGin Division and held an organizational meeting for these employees on thenight of October 16. About 16 men were employed in the departmentand nearlyall of them joined the Union.' The metal shop was cut down to 1 mechanicand a helper on October 18, for the asserted reason that Respondent lackedmaterials to continue operations. It is not contended that the shut-down con-stituted a lock-out.During the latter part of September 1947 several employees in each of thetwo divisions were laid off for the asserted reason thata shortage of materialsor orders required a reduction in force.Of these, the General Counselcontendsand Respondent denies that W. M. Welch, a welder in the Body Division, andWallace Rape, a machinist in the Gin Division, were dischargedor laid off onSeptember 24, 1947, because of their union activities, and that on September26, 1947, James May, a sheet worker in the Body Division, was also dischargedor laid off because of his union activities.Thereafter on October 17, 1947, according to the contention of the GeneralCounsel, Respondent discharged W. R. Jernigan because he engagedin unionactivities.Respondent admits discharging Jernigan, but asserts that he wasdischarged for turning out an excessive amount of poor work.In addition the General Counsel, in effect, asserts, and Respondent deniesthat Respondent interrogated employees concerning union activities and grantedwage increases to its employees to induce them to refrain from assisting, becom-ing members of, or remaining members of the Union.B. Interference, restraint, and coercion1.By Superintendent T. F. McDonald of the Body DivisionAs noted above the first organizational meeting for the employees of the BodyDivision was held on Saturday, September 20, 1947. Counsel stipulated on therecord that the Union by a letter dated September 22, 1947, and received thateThe above findings are based upon records and other evidence submitted by the Re-spondent which has not been convincingly refuted.6 Insofar as the record shows there had been no earlier attempt to organize any of theemployees by any union.IThe Gin Division is comprised of the following departments headed up by a superin-tendent and assistant superintendent with separate foremen for the various departments,namely, the machine shop ; the paint department ; the assembly department ; the shippingand delivery department which serves the entire plant ; and the metal shop.The BodyDivision functions under the supervision of its own superintendent and foremen and oper-ates as a separate integrated department of Respondent's business.In the Gin Division, the supervisors directly concerned with the events herein wereFrank Sanders, superintendent, John Hindsman, assistant superintendent, J. Frank John-ston, foreman of the metal shop and Dudley Simmons, foreman of the machine shop. Inthe Body Division, T. F. McDonald was a superintendent and Ellis Cosby was the foreman. CEN-TENNIAL COTTON GIN COMPANY353sentative of Beverage Body Division employees.On or shortly after September 22, Superintendent McDonald of the BodyDivision entered into discussions with several of his employees concerningunion activities at the plant.According to the credited testimony of employeeSamuelWeaver, shortly after the Union commenced to organize McDonaldasked Weaver if the latter were going to join the Union, and Weaver replied,in substance, that he knew nothing about unions and was not going to jumpinto something he knew nothing about eWeaver further credibly testifiedthat a few days later McDonald similarly interrogated Weaver again, thatWeaver gave it similar reply to that given McDonald on the first occasion, where-upon McDonald asked him to mingle with the employees during the lunchhour and endeavor to learn who were members of the union.Weaver, however,asserts that he did not do so, and said he quit his job to join the Army a fewmonths later nWeaver further testified union members in the Beverage BodyDivision, who constituted an overwhelming majority of the employees in thedivision later started to wear their union buttons while at work in the plant.10Several other witnesses, called by the General Counsel, namely employeeB. F. Linzy, C. R. Owens, and Hollin Simmons, gave similar testimony to thatrelated above by Weaver regarding interrogations made of them. concerningunion activities, by McDonald.McDonald asserts that Linzy and Owens volun-tarily gave McDonald information regarding union activities, but denies thathe ever interrogated any employee concerning the Union 11Although I believethat Linzy, Owens, and Simmons were inclined at times to exaggerate and over-state facts, the record plainly shows, as further developed below in the discussionconcerning the Respondent's application for employment form, that McDonaldmistakenly believed Respondent was privileged to inquire into the unionaffiliations of its employees and that he devised this form for the purpose andwith the intent of obtaining such information.Accordingly, since McDonaldadmits he had discussions regarding the union with Weaver, Linzy, and Owens,I deem it unlikely that McDonald would have resisted the temptation to obtainadditional information concerning such matters at the time he was talking withthese employees.Accordingly, I conclude and find that McDonald did interrogateWeaver, Linzy, Owens and Simmons regarding matters of union concern.McDonald testified that sometime after October 1, 1947, he prepared theapplication for employment form now currently used by the Respondent. Theform previously used for several years had been prepared by the United StatesWar Department and contained, among other things, this question : "of whatsocieties or organizations(social or fraternal or military)[emphasis supplied]"McDonald denied interrogating Weaver concerning union activities, but admitted thatduring a conversation with Weaver the latter had told McDonald that he, Weaver did notbelong to the Union.For reasons more fully set forth below I credit Weaver's abovetestimony.0The Body Division members started to wear union buttons on or about September 29,1947, according to employee Tade, an employee in the Body Division.10Except for Tade's above testimony. the record fails to show the date that unionadherents started to wear these buttons, but there is no dispute that substantially all ofthese did so on or about September 29.11The undersigned believes that little credence should be accorded Linzy's uncorroboratedtestimony.In effect, he admitted that he turned informer because he erroneously believedRespondent would grant him a wage increase for giving information concerning unionactivities.In addition, the record shows that Linzy was convicted in two cases involvingfelonies several years ago, and that presently he is confined at the Atlanta penitentiary forviolation of parole in respect to one of these convictions.903847-51-24 354DECISIONS OF NATIONAL LABOR RELATIONS BOARDare you a member." In redrafting the form McDonald changed thisquestion toread as follows :"Club or organization of which you are a member".This alteration in the form now used clearly requires employees to state theirunion affiliations,whereas the old form did not.Moreover McDonald in explain-ing his reasonsfor changing the phraseology of the question relatingto member-ship in organizations clearly states that Respondent wanted such informationfor he gave the following testimony on cross-examination.Q. In devising this form you followed as a guide the form thatis in evi-dence as Respondent's Exhibit 36, did you not?A. Yes, sir.Q. And you are familiar with the question that appears near the bottomof that form, and I quote : "Of what societies or organizations (social,fraternal or military) are you a member". You, are familiar with that ques-tion on this form?A. Yes, sir.Q. And it was from that question that you copied the questionappearingon the form that is nowin use.Is that correct?A. That is correct, yes, sir.Q. But in doing so you omitted the words "social, fraternal or military",did you not?A. Yes, sir. I believed I said what "clubs or organizations."Q. Yes, I believe that the form now says "clubs or organizations ofwhich you are a member".A. Yes, sir.Q.Why did you omit those words?A. No particular reason. I just put down "clubs andorganizations".Ididn't have any reason for leaving that other out.Q. And then after you started using this new form you soon noticed inanswer to that question the applicants were stating their union affiliations,didn't you?A. If they were a member of the Union, of course, they put down thatway.Q.And it was expected that they put that down, was it not?A. Any organization that they were members of, yes, sir.Q. And that would include a labor organization, would it not?A. That is right.Q. And under the form that had been in use they would not indicate alabor organization. Is that correct?A. I don't know. I never had one of those filled out.Q. You don't know that they put on that?A. No, sir.Q. But the form itself did confine to social, fraternal or military, as itshows itself.Did you ever tell any of the applicants not to show labororganizationson this form?A. No, sir. I didn't tell them one way or the other. I left that entirelyup to them.Q.And you noticed that they were doing it?A. Some of them were, yes, sir.Q.Did you want that information? CEN-TENNIAL COTTON GIN COMPANY355A.We wanted the information on any organization that they were a mem-ber of, yes, sir.Q.Why did you want to know whether they were a member of a labororganization?A.Well, no other reason than we would want to know if they were amember of a church.We just wanted the information.Q.What use would you have for the information about whether an em-ployee was a member of a labor organization in connection with business?A. I didn't say that we particularly wanted that information. That wasjust one of the questions and that was the way it was answered.We didn'task them if they were members of a labor organization.We asked them ifthey were members of any organization and they told us they were and weput it down.Q.You wanted to know whether they were members of a labor organi-zation?A. Not necessarily.Q. But you asked them?A.We didn't ask them if they were members of a labor union, no.Q. But that was one of the types of organizations that was placed in thatplace on the application? .A. That is an organization.2.By Assistant Superintendent Hindsman in the Gin DivisionJames Perkins, an employee in the metal shop of the Gin Division crediblytestified in substance, as follows : Hindsman during a personal conversation inthe plant with Perkins held several days before the metal shop closed down onOctober 18, 1947, remarked, in substance, to Perkins that Hindsman understoodthe Union was attempting to organize the metal shop and asked Perkins whatthe latter knew about it, that Perkins replied that the only organizing Perkinshad heard discussed was over in the Body Division ; that a day or two laterHindsman came to Perkins and asked Perkins if the latter had been requestedto attend an organizational meeting of the Union for the metal shop employees,whereupon he; Perkins replied, "No."According to Hindsman's version ofthese incidents, he admitted engaging in one conversation with Perkins regardingunion activities but asserted that Perkins initiated the conversation by askingHindsman if the latter had heard about a union disturbance in connection withorganizing the Body Division. In addition, however, Hindsman also admittedthat he then asked Perkins "Why, there is no disturbance [over the Union] inthe metal shop" is there? after first telling Perkins that he, Hindsman wasaware of the union activities in the Body Division. Regardless of which versionis found to be the more accurate, there can be no doubt that Hindsman inter-rogated Perkins concerning union activities in the metal shop.Hindsman alsoadmitted, while testifying, that about 2 days before October 18, Linzy, one ofthe welders in the Body Division, stopped Hindsman in the plant and told thelatter that the metal shop employees were all going up to the union hall thatnight to join the Union.Accordingly, a realistic consideration of all of theevidence leads me to believe and I find that Hindsman asked Perkins if thelatter was going to attend a meeting of the Union with other employees of themetal shop, for as indicated by the adoption by the Respondent of the revisedapplication for employment forms discussed above and below, the Respondentevidently considered it was privileged to inquire into the union affiliation andactivities of its employees and did not hesitate to do so. 356DECISIONSOF NATIONALLABOR RELATIONS BOARDThe record shows that when employees Burkhalter, Sasser, McClung, andPerkins, all employees in the metal shop at the Gin Division returned to work onvarious dates in December 1947 or January 1948, following the shut-down of theshop on October 18, 1947, they were all required to sign the revised applicationfor employment forms adopted by Respondent.The questions appearing in theforms, except in the case of Burkhalter, were read to them and the replies werewritten down by Hindsman or his secretary."The application forms of Sasser, McClung, and Perkins were received inevidence.All three of the forms show that these employees gave the IAM Unionas the name of an organization they were affiliated with.In addition to the above evidence concerning interrogations of employees byHindsman concerning union activities, employee Richard Allen related a rather-full and detailed account of a purported conversation between him and Hinds-man in the latter's office.Hindsman categorically denied that the conversationtook place.Since Hindsman on the whole appeared to be a reasonably trust-worthy witness and, at most a finding regarding this incident would be merelycumulative I deem it unnecessary to resolve the conflict and will make no findingin respect to it.Several of the General Counsel's witnesses also gave testimony concerningpurported interrogations or threats by one Lonnie Brown a leadman in the so-called metal shop's in the Body Division of the plant for the apparent purposeof showing Brown had engaged in unlawful antiunion threats or interrogationswhich may be imputed to the Respondent. Brown categorically denied the testi-mony given by these witnesses.Moreover, the record shows that Brown was-merely an hourly paid employee receiving the same top wage rate as many otherrank and file employees, and that over 80 percent of his time was spent at manual-labor.In addition, it was stipulated on the record that Brown was a rank andfileemployee.The Respondent, in effect, contends that the above-found instances of inter-rogation are outside the proscription of the Act. I do not agree. The Boardhas consistently taken the position that Section 8 (a) (1) of the Act is violated,when an employer interrogates his employees concerning any aspect of unionactivity."The express purpose of the Act is to protect the "exercise by workers of fullfreedom of association, self organization, and designation of representatives oftheir own choosing for the purpose of negotiating the terms and conditions oftheir employment or other mutual aid or protection."" Consonant with thisobjective, Section 7 of the Act declares that employees have the "right" to engagein organization and association, and Section 8 (a) (1) makes it an unfair labor12Burkhalter filled out his own application.Hindsman then checked it over with Burk-halter.He noted that Burkhalter had failed to answer the question seeking informationregarding"organizations,"whereupon Hindsman then asked Burkhalter,"don't you belong-to any organization" and when Burkhalter replied, "Yes, to the Union," Hindsman said,."Writeit in there,"and Burkhalter did so.13This was merely a small section comprised of from 6 to 8 employees working at oneend of a large open room in which all Body Division operations are carried on under thesupervision of Foreman Cosby of the Body Division. It should not be confused with themetal shop department of the Gin Division more frequently mentioned in the record asthe metal shop."Stan dard-Coosa-ThatcherCo., 85 NLRB 1358;Greensboro Lumber Company,1 NLRB629, 632;Sewell Mfg.Co.,72 NLRB 85, enfd.as modified(on other grounds)172 F. 2d459 (C. A. 5) ; AmesSpot WelderCo.,Inc., 75NLRB 352, footnote6;Wytheville Knitting,Mills, Inc.,78 NLRB 640, enfd.as modified(on other grounds)175 F. 2d 238(C'.A. 3.)Minnesota Mining & Mfg. Co.,81 NLRB 557.15Section I of the Act. CEN-TENNIAL COTTON GIN COMPANY357practice for employers to "interfere with, restrain, or coerce" employees in the-exercise of that right.The Board, with the approval of the courts, has long recognized this rightto privacy in condemning as unlawful interference such indirect attempts by anemployer to secure information about the union activities of employees as resortto espionage or surveillance.When espionage is successfully concealed, "re-:straint" and "coercion" may perhaps be absent, but the conduct is neverthelessvulnerable on the ground of "interference," if on no other.So it is in the case of:interrogation.The employer may not legally seek information on those subjects,which the.statute makes the sole concern of his employees.Furthermore, the requirement that employees disclose their union affiliation inthe application for employment forms currently used by the Respondent is a clear,violation of Sections 7 and 8 (a) (1) of the Act."3.The general wage increases of September 29 and October 20, 1947.It was stipulated on the record that two general wage increases were grantedby the Respondent to its employees, the first effective as of September 29, and thesecond on October 20, 1947.Respondent asserts that it had always followed a general policy of grantingwage increases to its employees whenever it ascertained that its wage rates werebelow those paid by other employers in the area for comparative work.How-eever, there was no showing made in this. record regarding the current wage scaleof other employees.Moreover, it would seem unusual for an employer to granttwo general wage increases in a period of less than 1 month. Significantly, thefirst increase was granted at the height of the Union's organizing campaign inthe Body Division, and the second just after the Union had succeeded in organiz-ing the employees in the metal shop department of the Gin Division.In view of the surrounding circumstances and the timing of these wage in-creases, a fair inference is warranted that Respondent granted them to induceits employees to refrain from joining or remaining members of the Union.1'On all of the foregoing and the entire record the undersigned finds that theRespondent by interrogating its employees regarding matters of union concern,by adopting and using employment application forms requiring the disclosure byprospective employees of their union affiliations, and by granting wage increaseswith the purpose and for the intent of inducing employees to refrain fromjoining or remaining members of the Union, interferred with, restrained, andcoerced its employees in the exercise of the rights guaranteed in Section 7 of theAct, in violation also of Section 8 (a) (1) thereof.0.The layoffs in September and October 19471.GENERALCONSIDERATIONSAs noted above the Respondent's business is seasonal in character. The busyperiod in the Gin Division extended from May until early in September whenapproximately 100 employees were carried on its payroll. Customarily about 25percent of the employees were laid off each year during the fall months and there-after there was a more or less continuous drop in the employment level untilMarch in each year when employment picked up again, and by late May or Junethe peak payroll was again reached.1"Fairmont CreameryCo., 73 NLRB 1380;D.W. Onan dSons, 50 NLRB 195.n Matter ofWilson t Co., 77 NLRB 959;Lancaster Garment Company,78 NLRB 935. 358DECISIONS OF NATIONAL LABOR RELATIONS BOARDEmployment conditions in the newly established Body Division were substan-tially the same, except that in a normal year layoffs in this division would prob-ably not start until the month of October.However, the record convincinglyshows that due to a shortage of steel during 1947 and particularly fabricatedsteel sheets available for purchase by industry, the Respondent was unable toaccept and fill all orders that could have been obtained from customers for eachof its products.Consequently, as credibly asserted by the Respondent, it wasforced to curtail production in 1947, and reduce its force somewhat earlier thanotherwise would have been the case.Welch, one of the complainants herein, enlisted the aid of the Union to helporganize the employees about the middle of September 1947, or about the timeRespondent had concluded that it must curtail production.As the General Counsel admits in his oral argument, the problems presentedfor determination before arriving at a decision whether certain of the employeeswere discriminatorily discharged or validly laid off during a necessary reductionin force present complex questions for resolution.Of some 6 employees, who were laid off in the Body Division from September24, toOctober 1, 1947, the discharges or layoffs of only two, namely W. W.Welch and James May, were alleged to be discriminatory." Likewise, althoughthe employment records show that about 17 employees were laid off in the GinDivision from September 24 to October 18, 1947, the complaint only charges dis-crimination in respect to two of those laid off. namely Wallace Rape and W. R.Jernigan.2.Specific considerations as to discriminatory discharges or layoffsa.W. M.1]7e!chWelch was employed as a welder in the Body Division of the plant: in theSpring of 3947.He was continuously employed on the same job until he waslaic] off on September 24, 1947, for the asserted reason that a current shortage inessential materials and falling off in orders required a reduction in force.Welch was the fourth rank and file employee to be hired when the Respondentwent into actual production of the so-called beverage bodies in the newly estab-lished Body Division at the plant.At the time of his layoff, he and two otherwelders were engaged on the same operations, namely welding up skeleton bodyframes in three similar jig forms designed and used to hold the component steelmembers constituting a body frame in place until they were welded together.Welch was primarily responsible for bringing the Union into the plant, for therecord shows that the plans to organize the Body Division employees were ini-tiated by Paul Chipman, a grand lodge representative of the Union, at a meetingheld with Welch at the latter's home about the middle of September 1947. Fol-lowing this meeting with Chipman, Welch was primarily responsible for inducingover 30 employees of the Body Division to attend the first organizational meetingof the Union on September 20, 1947. Substantially all of the Body Divisionemployees who attended joined the Union at the meeting."Superintendent Hindsman, of Respondent's Gin Division, admitted that Linzy,another welder in the Body Division, called Hindsman on the telephone, at theIs In addition to these six, two other employees voluntarily quit during this same period,and no replacements were hired to fill any of the positions vacated as a result of the layoffs.19By letter dated September 22, 1947, and admittedly received by Respondent on this same,or the following day, the Union claimed to represent a majority of all of the Body Divisionemployees and requested recognition as their bargaining representative. CEN-TENNIAL COTTON GIN COMPANY359.latter's home, one night shortly before Welch's services were terminated andinformed Hindsman that Welch was the leader of an organizing drive in theBody Division.The Respondent asserts, and not without convincing support in the record asfound above, that a critical shortage of steel together with a falling off in ordersforced Respondent to materially curtail production and reduce its force duringthe latter part of September 1947. According to the testimony of SuperintendentMcDonald and Foreman Cosby of the Body Division, they discussed the currentcurtailment problem and decided to discontinue operating one of the three bodywelding jigs in addition to reducing the number of employees then working onother operations.20Cosby asserts that he recommended to Superintendent McDonald that Welch'sjig be shut down, because he, Cosby had observed and frequently reprimandedWelch for leaving his work during the previous 2 weeks to engage in extendedconversations with other employees.21On the other hand, Welch categoricallydenied neglecting his work at any time during his employment, or that Cosbyhad ever reprimanded him for such conduct.Welch's testimony in this respectwas supported by that given by employees O. W. McBride, John Wright andJames Tade all of whom worked near Welch. They testified, in substance, thatWelch never left his work except for brief periods when Welch went to get adrink of water or to pick up materials lie needed to use in connection with hiswork, and that (luring these occasions Welch engaged in no extended conversa-tions with fellow employees, but merely made some casual remark when passingby, a practice that had been permitted at all times in the shop.' Cosby alsoadmitted that the 2 employees working on the other 2 body jigs, and turning outthe same kind of work Welch was doing, had been absent from work for 2 or3 days on a week-end drunk just before Welch was laid off on September 24, 1947.Nevertheless, Cosby asserts that when he turned in the above adverse reporton Welch to McDonald he did not mention the fact that the other 2 body weldersretained for work had just returned to work after an absence of several daysbecause they had kone a week-end drunk."Shortly before the end of the working day on September 24, Cosby told Welchthat he, Cosby, had to lay Welch off because it was necessary to shut down oneof the body welding jigs, but that Welch would be recalled to work about Janu-ary 1948.Welch was not recalled but, according to a stipulation in the record,Welch returned to the plant on February 23, 1948, and filed a new applicationfor employment as a welder.According to Welch's credited testimony, he handedthe application to Assistant Superintendent Hindsman, who at the time statedWelch would be notified when the services of welders were required.He hasnever been recalled to work.20As previously noted six employees in the Body Division were laid off from September24 to October 1, 1947, in the Body Division, but only two of these layoffs, namely Welch'sand that of James May are alleged to be discriminatory.21 It is noted that this was during the period when the union activities were at their peak.22Basing his conclusion upon his observation of the witnesses and a realistic considerationof all the evidence in the record, the undersigned concludes that the above testimony givenby Welch, McBride, Wright and Tade is the more reliable and he finds that Welch was notneglecting his work during this period.22The record plainly shows that in addition to receiving reports from Cosby concerningthe work performed by the employees, Superintendent McDonald personally checked thework of aII`employces in the department one or more times each day. Therefore it isdifficult to understand how McDonald could have been unaware of the delinquencies ofthe other two body frame welders who were retained. 360DECISIONS OF NATIONAL LABOR RELATIONS BOARDA consideration of the foregoing facts, together with all of the evidence,convinces the undersigned that Welch was discharged on September 24, 1947,because of his activities on behalf of the Union.Hindsman admitted that he hadbeen informed that Welch was a leader in the union activities and the recordshows that the Union, by letter received by the Respondent on September 22 or23, 1947, claimed to represent a majority of all Body Division employees.Theinterrogation of employees concerning Union activities found above, togetherwith the timing of the two general wage increases given during the peak of theorganizational campaigns among the Body Division employees and the employeesin the metal shop department at the Gin Division clearly indicates that Re-spondent was opposed to union organization among its employees.Consequentlya fair inference arises that Welch was discharged because he was a leader inthe Union activities and not merely laid off for economic reasons, as assertedby Respondent.His working record as found above was less open to fair criti-cism than that of two other employees who were doing the same work Welchwas doing, and who were both retained.On all the above, and the entire record, I find that Welch was discriminatorilydischarged on September 24, 1947, for the purpose of discouraging membershipin the Union in violation of Section 8 (a) (3) of the Act, and that by the saiddischarge Respondent has also interfered with, restrained, and coerced its em-ployees in the exercise of the rights guaranteed by Section 7 of the Act.2.W. R. JerniganJernigan commenced working for Respondent as a welder in March 1944,and according to Jernigan's uncontradicted testimony, he had been continuouslyemployed until October IT, 1947, when he was discharged for the asserted reasonthat he had turned out too many defective sign bars used on beverage bodies.For the major portion of his employment at the plant Jernigan worked con-tinuously as a welder in the metal shop department of the Gin Division. Nosubstantial complaints had been voiced concerning his work during the severalyears he had been working at the plant. Just before the newly establishedBody Division was established, Jernigan was selected to assemble and weldthe first three completed beverage bodies manufactured by the Respondent andhe was complimented for this work.Thereafter, he continued to work as a welder in the metal shop of the GinDivision until on or about September 3, 1947.At this time, work in the metalshop was slack due to a shortage in materials and Jernigan was transferred tothe payroll of the Body Division to weld up sign bars for that Division, buthe carried on this work at his usual working station in the welding room of themetal shop of the Gin Division.Following the organizational campaign by the Union at Respondent's BodyDivision during the latter part of September 1947, the Union commenced toorganize the employees in the metal shop of the Gin Division. In connectionwith these activities Jernigan and several other employees from the metal shopwent to the Union's headquarters at Columbus, Georgia, on October 11, to attendan organizational meeting there.When they arrived there, a Union representativeA These sign bars are used to designate the name of the owner, or the product, on beveragebodiesmanufactured by Respondent.They are mounted lengthwise on the top of thebodies and consist of 2 long rectangular steel strips and 4 so-called end pieces.All ofthese six pieces are welded together to form a complete sign bar and the ends are thereafterwelded to the tops of the body. CEN-TENNIAL COTTON GIN COMPANY361requested them to return a week later, because the meeting on that night wasbeing held for other employees. Jernigan and 8 or 10 other metal shop employeesthereafter attended another meeting held in the Union's hall on the night ofOctober 16, 1947, and on this occasion all of them joined the Union.Meanwhile, according to the testimony of Superintendent McDonald of theRespondent's Body Division, McDonald had been informed by an employee namedOwens that the metal shop employees in the Gin Division were going to. jointhe Union 22 Likewise, Assistant Superintendent Hindsman of the Gin Divisionalso testified that several days before October 18, 1947, he was told by employeeLinzy, in the presence of Superintendent McDonald, that substantially all ofthe metal shop employees were going to join the Union.Hindsman asserts hepaid little attention to Linzy's statement because the Respondent had decidedseveral weeks earlier that it would have to substantially close down operations.in the metal shop, because of a lack of available materials and that pursuantto these conditions the department was indefinitely shut down on October 18,except for one employee and a helper, who were retained to take care of anyorders for miscellaneous repair parts that might come through.Jernigan credibly testified that 2 or 3 weeks before he was discharged, hisforeman, Frank Johnston, came into the welding room and asked Jerniganif the latter had heard that the Body Division was organizing ; that Jerniganadmitted he had heard about it; that Johnston then remarked he, Johnston,heard rumors that the Union was attempting to organize the entire plant andtold Jernigan at the.time that the latter need not fear talking freely withJohnston concerning Union activities because Johnston favored union organiza-tion ; and that he, Jernigan then told Johnston that Jernigan also was in favorof the Union.teAccording to further testimony by Jernigan, which I credit, employee LonnieBrown of the Body Division passed by Jernigan's welding booth on the nextmorning after Jernigan had gone to the Union hall to join the Union. Jernigantestified that on this occasion Brown threw up his hands and said, "goodbye'Buck'" and then remarked that he, Brown, had heard some of the "higher ups"state that Jernigan had joined the Union??Just before quitting time on this same day, October 17, Foreman Johnstonapproached Jernigan and told the latter that he Johnston, had been ordered todischarge Jernigan because of complaints concerning Jernigan's work voiced bythe Body Division.In support of Respondent's contention that Jernigan had been discharged forturning out an excess amount of defective work on sign bars lie had been makingfor the Body Division, Foreman Cosby, of the Body Division and Johnston,Jernigan's foreman, testified in sustance that Jernigan had turned out abouttwenty sign bars which were discarded as junk.They each further testified that25Owens, an employee in the Body Division,was laid off on or about September 26, 1947.Since the above conversation was held in the plant during the time Owens was still workingthere,McDonald received this information late in September 1947.26 Johnston asserts that he did not remember ever engaging in such a conversation withJernigan and further asserted that he never discussed the Union with any employee.Basinghis conclusion upon his observation of the witnesses together with all of the evidence inthe record,the undersigned accepts Jernigan's above testimony as the more credible andaccepts it as being true.27Brown denied having made such statements to Jernigan,but basing my conclusionupon my observation of the witnesses and in view of what later transpired as further dis-cussed below I credit Jernigan's above testimony. 362DECISIONS OF NATIONAL LABOR RELATIONS BOARDJernigan's work on this product had been unsatisfactory ever since lie took overthe operation in early September, that Cosby had occasion to voice complaintsalmost daily to Johnston, regarding Jernigan's defective work, that each of themon such occasions went to Jarnigan to reprimand him concerning his poor per-formance, and that each sign bar junked caused a loss to Respondent of approxi-mately $34.According to President Swope, Superintendent McDonald com-plained to Swope about the defective work just before Jernigan was discharged,and that he, Swope, then ordered Superintendent Sanders of the Gin Division toimmediately discharge Jernigan.On the other hand Jernigan categorically denied that any plant supervisorhad complained or reprimanded him concerning unsatisfactory work on the signbars until Johnston summarily notified him that he, Jernigan was discharged.He further testified that while lie was working on the sign bar job, 3 or 4 ofthese bars had been returned by customers, because they had not been ordered bythe customer, and that he, Jernigan, reworked these cars in order that they mightbe used on other bodies.O.W. McBride, a welder in the Body Division also testified that from earlyin September until after October 18, 1947, lie mounted and welded all sign barsturned out by Jernigan on the beverage bodies.McBride further testified thatsubstantially all of Jernigan's work had been good, and that lie only had tocut 2 or 3 inches out of and then reweld one bar before mounting it and grindoff it little excess metal on 2 others before mounting and welding these 2 barson the bodies 28Significantly, employee John McBride, the mechanic retained for work afterthe major layoff in the metal department on October 18, testified without sub-stantial contradiction, that Johnston had told McBride, Jernigan was one of thebest welders who had ever worked for Johnston.Likewise, employee Noah Buck-halter, who was recalled for work in December 1947, testified, without contra-diction, that Johnston had remarked to Buckhalter after the latter returned towork in December 1947, following his layoff on October 18, that he, Johnstonwished he could get Jernigan back on the job because Jernigan was the best welderthat ever worked in the department.The record further shows that on February 24, 1948, Jernigan went to theplant and applied to Assistant Superintendent Hindsman for reemployment.Ac-cording to Jernigan's credited testimony, Hindsman told Jernigan at the time, "Iwill put you on just as quick as I can," it may be a week or in thirty days.Hinds-man admitted that had a welders job been open on this day, he would havehired Jernigan.Jernigan was never recalled for work at the plant.In view of Jernigan's, long record as a satisfactory employee and upon con-sideration of the foregoing testimony by several witnesses mentioned above,the undersigned does not credit Respondent's assertions regarding the excessiveamount of poor work turned out by Jernigan on sign bars. It is inconceivablethat any employer would allow an employee to remain on a job in the face ofsuch an assorted poor showing for so long a time as Jernigan did.Respondenthad many other welders on its payroll in the Body Division and I cannot be-lieve that Foreman Cosby and Superintendent McDonald would have permitted28Cosby, the Body Division foreman, testified on rebuttal that McBridehad only mountedsign barsfor 1 or 2 daysduring thisperiod, andassertedthat he, Cosby,had then assignedanother employee whose name was not stated by Cosby to do this work. Basing my con-clusion upon my observationof the .witnesses,together with a consideration of all theevidence,concerningJernigan'swork performance,I accept McBride's above testimony asthe morereliable. CEN-TENNIAL COTTON GIN COMPANY363Jerniganto continue doing this work for about seven weeks before replacinghint had his work been as unsatisfactory as was asserted.To my mind, it issignificant that Jernigan a competent' welder with several years tenure shouldhave been discharged the day after he joined the Union.Accordingly, I find that Jernigan was discriminatorily discharged because ofhismembership and activities on behalf of the Union in violation of SectionS (a) (3) of the Act, thus also in violation of Section 7 thereof.3.Wallace RapeAccording to Rape, he worked in the metal shop of the Gin Division for a fewweeks during the busy season of 1939 or 1940, and was not again employed atthe plant until December of 1945, when he was again hired for work in themetal shop.Rape said he was transferred to a job in the machine shop,also inthe Gin Division of the plant, sometime in 1946.Rape continued to work onthis job until laid off on September 24, 1947.29Simmons testified that Rape was not a skilled journeyman machinist, butcould operate a lathe, drill press, and some other types of machine tools withreasonable satisfaction when the job was set up for him by Simmons. In addi-tion,Simmons testified without contradiction that Rape frequently left hismachine running when he left to go to the toilet or for a drink of water, thatthis was contrary to plant rules because if something went wrong on the jobduring the operators' absence substantial damage to the machine might happen,and that Simmons reprimanded Rape for such delinquencies more frequentlythan he did other employees. Simmons further testified that on.or about July 19,1947, during the busy season, Rape quit because of a refusal by Respondent togive him a wage increase, but that Rape subsequently called up on the telephonestated that he, Rape had been unable to secure other work and requested thatlie be reemployed, and that after losing 1 day's employment at the plant Rapewas rehired, solely because this happened at the height of the busyseason andduring a scarcity of available replacement employees.Simmons, in effect,asserted that this last incident was one of the matters considered in connectionwith thesubsequentlayoff, because it indicated that May was dissatisfied withhis job and that sooner or later he would be liable to quitagain at atime whenhis services were needed.Rape testified that lie was unaware that the Union was attemptingto organizeany of the employees untilthe morningof September 22, and that he did notjoin the Union until September 25, 1947, the day after he was laidoff. Insofar asthe record shows, the Union apparently confined its organizationalefforts tothe Body Division employees during September 1947.On the morning of September22,Rape met JamesMay, an employee of theBody Division, while both men were on their way to work. Rapetestified thatMay told Rape on this occasion that substantially all of the Body Divisionemployees had attended a meeting at the Union's hall in Columbus, Georgia,on the preceding Saturday, that they had all joined the Union, and that theUnion was going to send a letter to Respondentrequesting recognition of theUnion as bargaining representative for the Body Division employees.29Foreman Simmons of the machine shop testified that the metal shop had a surplus ofemployees at the time of Rape's transfer and that Rape was taken as a fill-in man in themachine shop.The employment record of Rape was not offered in evidence,but Simmonscredibly testified without contradiction that Rape was the last employee hired in hisdepartment and that Rape was only assertedly working in the department for a fewmonths before Simmons laid Rape off, because of lack of work in the department. 364DECISIONS OF NATIONAL LABOR RELATIONS BOARDRape said he related this information on thesame morningto some of theGin Division employees in the locker room. of that Division who were presentthere changing their clothes before going into work.Among those present atthe time was Foreman Otts of the Assembly Department. Otts asserts that hedid not hear Rape mention any Union activities at the time but, in effect, testifiedthat he only heard Rape state that Respondent's president, Swope, wouldprobably "hit the ceiling" when he received a certain letter.aoCustomarily, the Respondent holds meetings of the plant supervisors eachmorning soon after the working day starts to discuss production problems..When Otts reported for the meeting he told Assistant Superintendent Hindsman,of the Gin Division about the remark Rape had made concerning a purported.letter to Swope.When Simmons, Rape's foreman appeared Hindsman toldSimmons to request Rape to come to Hindsman's office. According to Rape,Hindsman, and other supervisors present in Hindsman's office, Hindsman askedRape, when the latter appeared, who had told Rape about the letter 31 and askedRape what the letter purportedly stated.Rape, in substance, stated he did notwish to make trouble for any employee and refused to tell Hindsman from whombe, Rape, received the information.Hindsman thereupon told Rape to returnto his job.Rape further testified that during the lunch hour on this same day, Hindsmanmet Rape outside the plant and again requested Rape to name the person whohad mentioned the Swope letter to Rape.Rape said he refused to do so,whereupon Hindsman then requested Rape to point out the person who hadgiven the information to Rape, which request Rape asserts he also refused tocomply with.Hindsman categorically denies this last incident ever happened,but admitted the earlier interrogation of Rape at Hindsman'soffice and ex-plained he, Hindsman, was concerned because he, feared the letter might containa threat. of violence directed at. Swope.Hindsman, impressed the undersignedas being an intelligent and reasonably trustworthy witness.He frankly madeadmissionsthat to some extent weakened Respondent's case.AccordinglyHindsman's denial that he interrogated Rape a second time concerning theletter is credited.Respondent asserts that on September 24, 1947, Rape and another employeein the machine shop. named Gardiner were laid off because there was insufficientwork on hand to keep the machine shop employees busy.33 Simmons assertswithout contradiction that Rape was the last employee added to the machineshop payroll and that in selecting the employees for layoff he attempted toretain those men who were the most efficient and with the broadest experience.By November 1, 1947, the Gin Division payroll had dropped from a peak ofnearly 100 employees to about 52 and it did not pick up again substantiallyuntil about the middle of March 1948, when 90 employees were then on the pay-roll.30Rape asserts that he did not mention May's name as his informant. Other than Rapeand Otts, no other witnesses gave testimony concerning the locker room incident except one,Yarborough,whom Rape asserted was present in the locker room.Yarborough denied hewas present there and further denied that he ever heard Rape say anything aboui theletter or the Union.31 It was stipulated in the record that Swope received a letter from the Union demandingrecognition as representative of Respondent's Body Division employees later on that sameday or on the following day.11The record shows that three other machine shop employees were later laid off onOctober 4. 16. and 18.None of the layoffs of these other employees are alleged to. bediscriminatory. CEN-TENNIAL COTTON GIN COMPANY365Rape testified he did not apply for reemployment until the latter part ofMay or early in June 1948. At this time the normal peak force of employeeswere on Respondent's payroll. In addition, Rape testified that on or aboutJuly 1, 1948, he received a Civil Service appointment as a mail carrier for theUnited States Post Office Department, and that he did not wish to be reinstatedby theRespondent.While a suspicion may be aroused that Rape's initial layoff may have beengrounded to some extent on a belief by Respondent that Rapewas a unionadherent, the undersigned has not been convinced by a preponderance of theevidence that such is the case.Accordingly, he will recommend that the alle-gations in the complaint regarding alleged discriminatory treatmentof Rape be-dismissed.4.James MayAccording to Mayhe washired by the Respondent in April 1947 when thenewly established Body Division started to go into production.He was assignedto operate a power brake to form sheet metal into parts used in constructingbeverage bodies.Because there was no power brake installed in the BodyDivision May worked on a power brake in the metal shop of the Gin Divisionfor the first several weeks of his employment until a power brake was purchasedand installed in the Body Division, at which time he was moved in to the BodyDivision building.He continued to work on this operation until he was laid offon September 26, 1947.The Respondent makes no contention that May wasan unsatisfactory employee and the record indicates that his services weresatisfactory.He attended the organizational meeting called by the Union on September 20,1947, to organize the Body Division employees and joined the Union at thismeeting together with most of the other employees in this division, but he tookno outstandingpart in the union activities during his employment at the plant.May asserts that on his way to work on the morning of Monday, September 22,he met Wallace Rape, whose case has been discussedabove, andtold Rape thatthe Body Division had organized, and that the Union was going to send aletter to Respondent requesting recognitionas bargaining representative forthe Body Division employees.33May further asserts that shortly after he started to work onthis same morn-ing, Assistant Superintendent Hindsman of the Gin Division requested May toleave his work and step outside of the building, that he, May, did so, whereuponHindsman,according to May, asked the latter if he, May, knew anything aboutunion activities at the plant, that May then told Hindsman rumors were cir-culating that organization was going on, but denied he, May, hadjoined onewhen Hindsman asked May if he had done so.Hindsmancategorically deniedever holding such a conversation with May.Hindsman further asserted thathe had no authority to call a Body Division employee away from his work inthat department and had never done soon any occasion. As previously found,Hindsman impressed the undersigned as a truthful witness.. Accordingly, Iaccept his -denial especially in view of the fact that there was no corroboratingdirect evidence tending to support May's testimony.Superintendent McDonald of the Body Division testified that about the middleof September Respondent's president, Swope told McDonald that the latter was"As previously noted above, Rape denied telling any person that May had given himthis information. 366DECISIONS OF NATIONAL LABOR RELATIONS BOARDcarrying too many employees on the payroll in view of the shortage of materialsand lack of prospective future orders and ordered McDonald to reduce the force..McDonald asserts that pursuant to these instructions, he discussed the ques-tion of curtailing the force with Foreman Cosby and that as a result of this dis-cussion they decided that Brown, the leadman of the sheet metal workers, withsome of the helpers could effectively handle the balance of the production program in the sheet metal section of the Division and decided to lay off May.On September 26, 1947, McDonald asserts he told May that he, McDonald was.obliged to layoff May because of a shortage of materials.McDonald furthertestified without contradiction that no new employee was hired to take over thework May had been doing until the busy season started again in 1948.Mayasserts that at the time McDonald laid him off he, May, accused McDonald oflaying May off because he had joined the Union, but said McDonald denied it.May further testified that shortly after McDonald laid him off, Lonnie Brown,the leadman, approached May and remarked that Brown did not know May hadjoined the Union until McDonald had told Brown about it. In view of the factthat this statement was made by Brown after May had told McDonald that hewas a member of the Union, this remark, if made by Brown, does not conclusivelyshow that.McDonald had knowledge regarding May's adherency to the Unionbefore the layoff.McDonald aserts without substantial contradiction that on several occasionsshortly after the layoff May called McDonald on the telephone to ask for re-employment, but that all of such requests were made at times when no jobs wereavailable.The record shows that the Respondent had no policy of recallinglaid off employees for work, when job opportunities picked up, but customarilyexpected employees who had been indefinitely laid off to apply for work at theplant when jobs were available.On the record made, the undersigned is not convinced that May's layoff wasbased upon his adherence to the Union, or that he was discriminatorily refusedreemployment.IV.TIIE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in Section III, above, occurring inconnection with the operations of the Respondent described in Section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and such of them as has been found to be unfair laborpractices, tend to lead to labor disputes burdening and obstructing commerce andthe free flow of commerce.V.THE REMEDYHaving found that the Respondent has engaged in unfair labor practices violat-ing Section 8 (a) (1) and (3) of the Act, the undersigned will recommend thatit cease and desist therefrom and take certain affirmative action designed toeffectuate the policies of the Act.Having found that the Respondent has discriminated in regard to the hireand tenure of employment of W. M. Welch and W. R. Jernigan, the undersignedwill recommend that the Respondent offer to each of them immediate and full.reinstatement to their former or substantially equivalent positions," without3, In accordance with the Board's consistent interpretation of the term, the expression"former or substantially equivalent position" is intended to mean "former position whereverpossible and if such position is no longer in existence then to a substantially equivalent CEN-TENNIAL COTTON GIN COMPANY367prejudice to their seniority and other rights and privileges.The undersignedalso will recommend that the Respondent make them- whole for any loss of paythey may have suffered by reason of the Respondent's discrimination againstthem by payment to each of them of a sum of money equal to the amount theywould have normally earned as wages from the date of their discharges to thedate of the Respondent's offer of reinstatement, less their net earnings duringsuch period."The scope of the Respondent's illegal conduct discloses a purpose to defeat self-organization among its employees. Such conduct, which is specifically violativeof Section S (a) (1) and (3) of the Act, reflects it determination generally tointerfere with, restrain, and coerce its employees in the exercise of the right toself-organization, to form, join, or assist labor organizations, to bargain collec-tively through representatives of their own choosing, and to engage in concertedactivities for the purposes of collective bargaining or other mutual aid or pro-tection, and presents a ready and effective means of destroying self-organizationamong its employees.Beeause of the Respondent's unlawful conduct and sincethere appears to be an underlying attitude of opposition on the part of the Re-spondent to the purposes of. the Act to protect the rights of employees generally,30the undersigned is convinced that if the Respondent is not restrained from com-mitting such conduct, the danger of their commission in the future is to be antici-pated from the Respondent's conduct in the past, and the policies of the Act willbe defeated.In order, therefore, to make effective the interdependent guaranteesof Section 7 of the Act, to prevent a recurrence of unfair labor practices, andthereby minimize industrial strife which burdens and obstructs commerce, andthus effectuate the policies of the Act, the undersigned will recommend that theRespondent cease and desist from in any manner infringing upon the rightsguaranteed in Section 7 of the Act.Sonce it has been found that the evidence does not support the allegations ofthe complaint that Wallace Rape and James May were discharged by the Re-spondent in violation of the Act, the undersigned will recommend that the allega-tions of the complaint with respect to Rape and May be dismissed.Upon the basis of the foregoing findings of fact, and upon the entire record inthe ease, the undersigned makes the following :CoxcLusions or LAW1. International Association of Machinists is a labor organization within themeaning of Section 2 (5) of the Act.2.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the Respondent has engagedin, and is engaging in, unfair labor practices, within the meaning of SectionS (a) (1) of the Act.By discharging and discriminating in regard to the hire and tenure ofemployment of W. M. Welch and W. R. Jernigan, thereby discouraging member-ship in International Association of Machinists, the Respondent has engaged in,and is engaging in, unfair labor practices, within the meaning of Section 8 (a)(3) of the Act.position."SeeThe Chase NationalBank of the City of NewYork, San Juan,PuertoRico,Brooch,65 NLRB 827.SeeCrossettLumberCo., S NLRB 440.acSeeMay DepartmintStoresCompan:if, etc., v. N. L. R. B.,326 U. S. 376. 368DECISIONSOF NATIONALLABOR RELATIONS BOARD4.The.aforesaid unfair labor practices are unfair labor practices affectingcommerce, within the meaning of Section 2 (6) and (7) of the Act.5.By discharging or laying off Wallace Rape and James May, the Respond-ent did not violate the Act as alleged in the complaint.RECOMMENDATIONSOn the basis of the foregoing findings of fact and conclusions of law, and uponthe entire record in the case, the undersigned recommends that the Respondent,Cen-Tennial Cotton Gin.Company, its officers, agents,successors,and assigns,shall :1. Cease and desist from :(a)Discouraging membership in International Association of Machinists,or any other labor organization of its employees,by discharging or refusing toreinstate any of its employees or by discriminating in any other manner in regardto their hire and tenure of employment,or any term or condition of employment ;(b) In any manner interfering with, restraining,or coercing its employees inthe exercise of the right to self-organization,to form labor organizations, tojoin or assist International Association of Machinists,or any other labor organ-ization, to bargain collectively through representatives of their own choosing,to engage in concerted activities for the purpose of collective bargaining or othermutual aid or protection,or to refrain from any or all of such activities,exceptto the extent that such right may be affected by an agreement requiring member-ship in a labor organization as a condition of employment as authorized in Sec-tion8(a) (3) oftheAct.2.Take the following affirmative action which the undersigned finds willeffectuate the policies of the Act :(a) Offer toW. Al. Welch and W.R. Jernigan immediate and full reinstate-ment to their former or substantially equivalent positions without prejudiceto their seniority or other rights and privileges ;(b)Makewhole'W. M. Welch and W. R. Jernigan for any loss of pay eachmay have suffered by reason of the Respondent's discrimination against himby payment to each of them of a sum of money equal to the amount which henormally would have earned as wages from the date of his discharge to thedate of the Respondent's offer of reinstatement,less his net earnings,duringsuch period;(c)Post at its plant. in Columbus,Georgia, copies of the notice attachedto this Intermediate Report marked Appendix.A.Copies of said notice, to befurnished by the Regional Director for the Tenth Region, shall,after beingsigned by the Respondent's representative,be posted by the Respondent, andmaintained by it for sixty (60) consecutive days thereafter,in conspicuousplaces, including all places where notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent to insure that said noticesare not altered,defaced, or covered by any other material ;(d)Notify the Regional Director for the Tenth Region in writing, withintwenty(20) days from the date of the receipt of this Intermediate Report, whatsteps the Respondent has taken to comply therewith.It is further recommended that the allegations of the complaint with respectto discrimination against Wallace Rape and James May be dismissed.It is further recommended that unless on or before twenty (20) days fromthe receipt of this Intermediate Report, the Respondent notified said Regional CEN-TENNIAL COTTON GIN COMPANY369Director in writing that it will comply with the foregoing recommendations, theNational Labor Relations Board issue an order requiring the Respondent to takethe action aforesaid.As provided in Section 203.46 of the Rules and Regulations of the NationalLabor Relations Board, any party may, within twenty (20) days from thedate of service of the order transferring the case to the Board, pursuant toSection 203.45 of said Rules and Regulations, file with the Board, Washington25,D. C., an original and six copies of a statement in writing setting forthsuch exceptions to the Intermediate Report or to any other part of the recordor proceeding (including rulings upon all motions or objections) as he reliesupon, together with the original and six copies of a brief in support thereof ;and any party may, within the same period, file an original and six copies ofa brief in support of the Intermediate Report. Immediately upon the filingof such statement of exceptions and/or briefs, the party filing the same shallserve a copy thereof upon each of the other parties. Statements of excep-tions and briefs shall designate by precise citation the portions of the recordrelied upon and shall be legibly printed or mimeographed, and if mimeo-graphed, shall be double-spaced.Proof of service on the other parties of allpapers filed with the Board shall be promptly made as required by Section203.85.As further provided in said Section 203.46, should any party desirepermission to argue orally before the Board, request therefor must be madeinwriting to the Board within ten (10) days from the date of service of theorder transferring the case to the Board.In the event no Statement of Exceptions is filed as provided by the afore-said Rules and Regulations, the findings, conclusions, recommendations, andrecommended order herein contained shall, as provided in Section 203.48 of saidRules and Regulations, be adopted by the Board and become its findings, con-clusions, and order, and all objections thereto shall be deemed waived for allpurposes.Dated at Washington, D. C., this 29th day of November 1949.HENRY J. KENT,Trial Examiner.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that:AVE WILL NOT in any manner interfere with, restrain, or coerce our em-ployees in the exercise of their right to self-organization, to form labor organi-zations, to join or assist INTERNATIONAL ASSOCIATION OF MACHINISTS, or anyother labor organization, to bargain collectively through representatives oftheir own choosing, and to engage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection, or to refrain fromany or all of such activities except to the extent that such right may beaffected by an agreement requiring membership in a labor organization asa condition of employment, as authorized in Section S (a) (3) of the Na-tional Labor Relations Act.903847-51-vol. 90-25 370DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE wILL orvna to the employees named below immediate and full reinstate-ment to their former or substantially equivalent positions without prejudiceto any seniority or other rights and privileges enjoyed, and make themwhole for any loss of pay suffered as a result of the discrimination :W. M. WelchW. R. JerniganAll our employees are free to become, remain,or refrain from becoming mem-bers of the above-named union or any other labor organization except to the ex-tent that the right to refrain may be affected by a lawful agreement requiringmembership in a labor organization as a condition of employment.We will nototherwise discriminatein regardto hire or tenure of employment or any termor condition of employment against any employee because of membership in oractivity on behalf of any such labor organization.CnN-TENNIAL COTTON GIN COMPANY,Employer.Dated --------------------By ---------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must notbe altered,defaced, or covered by any other material.0